Citation Nr: 0918297	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-37 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right shin pain.

2.  What evaluation is warranted for a right elbow disability 
(dominant) from April 8, 2003?

3.  Entitlement to an increased rating for depression, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had unverified service in the Texas Army National 
Guard from January 21, 2003 to April 7, 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In December 2008, jurisdiction of the 
appellant's claims file was transferred to the VA RO in 
Pittsburgh, Pennsylvania.  

The February 2005 rating decision granted entitlement to 
service connection for a right elbow disability, assigned a 
noncompensable rating from April 8, 2003; chondromalacia of 
the right knee, assigned a 10 percent rating from April 8, 
2003; and depression, assigned a 30 percent rating from 
December 8, 2003.  The decision denied entitlement to service 
connection for chest pain, bronchitis, sinusitis, right shin 
pain, and stomach cramps, and entitlement to a total rating 
based upon individual unemployability due to service-
connected disability.  

A timely notice of disagreement was received in July 2005 
and, in September 2005, the Waco RO issued a statement of the 
case as to all the issues.  The appellant's November 2005 
substantive appeal only addressed the claims of entitlement 
to service connection for right shin pain and an initial 
compensable rating for the right elbow disability.  The 
appellant agreed with the 30 percent rating assigned for 
depression, but disagreed with the effective date of the 
award, that he believed should have been earlier than 
December 8, 2003.  

A February 2006 rating decision awarded an effective date of 
May 25, 2003 for the award of service connection for 
depression although, in a later dated February 2006 signed 
statement, the appellant said the proper effective date was 
August 28, 2003.  Given that the February 2006 rating action 
granted more than that which was claimed, that award 
represents a full grant of the benefits sought as to the 
effective date assigned for the award of service connection 
for depression.  

In July 2006, the appellant submitted a claim of entitlement 
to an increased rating for his service-connected right knee 
disability.  This matter is referred to the RO for 
appropriate development and adjudication.

In a May 2008 rating decision, the Waco RO awarded a 10 
percent rating for the appellant's service-connected right 
elbow disability, effective from November 2, 2007.  In 
September 2008, the appellant submitted a "substantive 
appeal" regarding his right elbow and knee conditions, and 
major depressive disorder.  However, as he did not perfect an 
appeal to the February 2005 initial grant and assigned rating 
for a right knee disability, and as a new rating decision has 
not yet been issued, that matter is not properly before the 
Board.  

In a September 2008 signed statement, as to his right elbow 
disability, the appellant said that the rating "should have 
been 10% from day one of the service-connected injury," and 
that "[t]he evaluation of 10% for my worsening right elbow 
condition was correct."  Then he said that "the total 
evaluation should currently be 20%."  
 
As the appellant perfected an appeal to the initial rating 
assigned following the grant of service connection for a 
right elbow disorder, the Board characterized the issue on 
appeal in accordance with the decision in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (appeals from original awards 
are not to be construed as claims for increased ratings), 
that requires consideration of the evidence since the 
effective date of the grant of compensation. 

The appellant was scheduled for a hearing at the RO in 
Pittsburgh before a Veterans Law Judge in March 2009 but 
failed to report and did not request that the hearing be 
rescheduled.  As such, the Board believes all due process 
requirements were met with regard to his hearing request.

Finally, in a May 2004 signed statement, the appellant said 
that he had sleep difficulty due to his injuries.  It is 
unclear if, by this statement, he sought to raise a claim of 
entitlement to service connection for a sleep disorder.  If 
so, either he or his representative should file a claim with 
the RO that describes the nature of the claim with 
specificity. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran evidently served in the Texas Army National Guard 
from January 21 to April 7, 2003, although there are no 
service department records verifying his service.  A July 
2003 handwritten note indicates that his service "is 
verified" and a copy of his Certificate of Discharge or 
Transfer (DD Form 214) was requested, as there was no copy in 
the file.  In August 2003, it was noted that his service was 
"verified according to [the Veterans Assistance at Discharge 
System]."  Other records in the file reflect the RO's 
efforts to obtain his service treatment records from his 
National Guard unit.  

Service treatment records were received in May 2004.  
However, a June 2004 Defense Personnel Records Imaging System 
(DPRIS) record indicates that the appellant's documents were 
"temporarily inaccessible" and, in September 2004, the 
National Personnel Records Center again indicated that DPRIS 
was negative for images of the appellant's personnel records.  
Thus, the Board is of the opinion that further effort should 
be made to verify the dates and nature of the appellant's 
military service with the Texas Army National Guard prior to 
consideration of his claims.

In September 2008, the appellant submitted a timely notice of 
disagreement regarding a February 2008 rating decision that 
denied entitlement to a rating in excess of 30 percent for 
depression.  However, the record does not reflect that the RO 
issued a statement of the case on this issue.  Hence, the 
Board must remand this matter for issuance of a statement of 
the case.  Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a statement of 
the case regarding the issue of increased 
rating for depression, currently evaluated 
as 30 percent disabling.  If, and only if, 
the appellant timely perfects an appeal, 
should this issue should be returned to 
the Board.

2.  The RO/AMC should contact the United 
States Army Reserve, the Texas Army 
National Guard, and any other appropriate 
state and Federal office, and request the 
specific dates-not retirement points-for 
all the appellant's periods of active and 
inactive duty for training in 2003.

3.  The RO/AMC should obtain all VA 
medical records regarding the appellant's 
treatment in Texas and Pennsylvania, for 
the period from September 2007 to the 
present.  If any records are unavailable, 
the appellant and his representative 
should be so advised in writing.

4.  Then, the claims of entitlement to 
service connection for right shin pain and 
the proper rating for a right elbow 
disability from April 8, 2003 must be 
readjudicated on the basis of all relevant 
evidence of record.  If any determination 
remains adverse to the appellant, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case.  The records should then be returned 
to the Board for further appellate review.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

